



COURT OF APPEAL FOR ONTARIO

CITATION: Levesque v. Crampton Estate, 2017
    ONCA 676

DATE: 20170829

DOCKET: C62912

Strathy C.J.O., Gillese, Pardu JJ.A.

BETWEEN

Raymond Levesque, Jr.,
Dianne Gagnon and Derek Levesque

Plaintiffs

and

The Estate of Father Dale
    Crampton
and
The Roman Catholic Corporation of the
Episcopal Archdiocese of Ottawa

Defendants (
Appellant
)

(
Respondent
)

Matthew Sammon, for the appellant

Heather Williams, for the respondent

Heard: April 21, 2017

On appeal from the order of Justice Martin S. James of
    the Superior Court of Justice, dated October 31, 2016, with reasons reported at
    2016 ONSC 6809.

COSTS ENDORSEMENT

[1]

Having received submissions from the appellant with respect to costs in
    the court below, the respondent having made no submissions, we fix those costs
    at $12,500, inclusive of disbursements and all applicable taxes, payable to the
    appellant within 30 days.

G.R. Strathy C.J.O.

Eileen E. Gillese
    J.A.

G. Pardu J.A.


